DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 12/17/2021. The amendments filed on 12/17/2021 are entered.

Claim Objections
Claims 12 and 17-20 are objected to because of the following informalities:  
Regarding claim 12, the limitation “a first electronic marker is located at the first distal end and a second electronic marker is located at the second distal end” is stated in lines 7-8. The “first electronic marker” and the “second electronic marker” are 
Regarding claim 17, the limitation “amounting” is stated in line 1. This limitation should be replaced with “mounting”. 
Regarding claim 18, the limitation “figure” is stated in line 2. This limitation should be replaced with “finger”. 
Regarding claim 18, the limitation “amounting” is stated in line 3. This limitation should be replaced with “mounting”. 
Regarding claim 19, the limitation “figure” is stated in line 2. This limitation should be replaced with “finger”. 
Regarding claim 20, the limitation “being” is stated in line 2 and utilizes improper grammar. This limitation should be replaced with “is”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A measurement unit configured to recognize the electronic marker” in claims 1, 4, 7-9, and 12-16. The limitation has been interpreted to correspond to the structure 
“An output unit configured to output information” in claims 7, 10, 11, and 14. The limitation has been interpreted to correspond to the structure disclosed on page 3, lines 23-27, page 7, lines 1-8, page 8, lines 6-11, lines 20-24, and page 10, lines 1-7 of the applicant’s specification.
The limitation of “metal detection unit” in claims 8, 10, and 15 is not interpreted under 112(f) because persons of ordinary skill in the art reading the specification would understand the term to have a sufficiently definite meaning as the name for the structure that performs the function even as the term convers a broad class of structures and identifies the structure by the function (see MPEP 2181(I)(A)). The limitation of “display unit” in claims 10-11 is not interpreted under 112(f) because a “display” is considered to be structure . 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkov et al. (U.S. Pub. No. 20160354177) hereinafter Rulkov, in view of Chesbrough et al. (U.S. Pat. No. 6575991) hereinafter Chesbrough, in further view of Takashi et al. (JP2002-159508A, see English translation attached with the office action of 2/17/2021 for citations) hereinafter Takashi. 
Regarding claim 1, primary reference Rulkov teaches:
A detection device (abstract) comprising: 
a clip including a body portion ([0037], passive marker or tag 40 is considered to be the claimed clip that functions as a locating and implantable marker within tissue. This includes a “body portion” which is considered to be the structural components of the marker as depicted in figures 1B and 1A, which includes the pair of antennas 44 and the package 42; [0038]-[0044]) 
a first electronic marker and a second electronic marker ([0039], “Optionally, the wires 44 may carry one or more beads or other elements (not shown), e.g., similar to 
wherein the first electronic marker is located at the first distal end and the second electronic marker is located at the second distal end ([0039], “Optionally, the wires 44 may carry one or more beads or other elements (not shown), e.g., similar to embodiments described in the applications incorporated by reference herein. For example, the wires 44 may provide core wires that carry a plurality of beads or 
a probe including a measurement unit configured to recognize the first and second electronic markers to identify a location of the affected part ([0060]-[0068] for electronic localization using the probe to the marker devices and well as figures 6-9; probe 1020; [0079]-[0084]).  
Primary reference Rulkov fails to teach:
Wherein the body portion is formed of a flexible material and has a Y-shape that has a first distal end and a second distal end

However, the analogous art of Chesbrough of a lesion marking apparatus for placing a marker device at the location of a biopsy (abstract) teaches:
Wherein the body portion is formed of a flexible material and has a Y-shape that has a first distal end and a second distal end (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94) 
Such that the first and second marker ends are in contact with the affected part after the clip is attached to the affected part (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, discusses the marker distal ends “fingers 94” forming points of contact with the tissue mass to help anchor the marker within the target region of the tissue mass and prevent migration through the mass. With the marker ends forming the electronic markers in the combined Rulkov and Chesbrough invention, these ends would be in contact with the affected part following placement in the determined target location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov to be configured in a Y-shape with the distal ends configured to be in contact with the target anatomical feature as taught by Chesbrough 
Primary reference Rulkov further fails to teach:
A clip configured to attach to an affected part of a digestive system from an inside of a digestive system through an endoscopic tool, 
A probe configured to approach the affected part from an outside of the digestive system 
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
A clip configured to attach to an affected part of a digestive system from an inside of a digestive system through an endoscopic tool ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], endoscope; [0016], digestive organ; [0023], [0024], endoscope 11; [0025], clip is utilized for attachment to the lesion site (affected part); [0028], the magnetic marker is attached using the endoscope and the clip portion; [0029]; [0034]; [0035]), and 
A probe configured to approach the affected part from an outside of the digestive system ([0014], “magnet attachment site is identified by detecting the leakage magnetic field of the magnet attached near the lesion in the digestive organ from outside the digestive organ with a magnetic sensor”; [0017], magnetic sensor detects the magnetic field from the marker at the lesion site; [0018]-[0021], magnetic sensor from outside the digestive organs; [0023], identifying the magnetic attachment site with a magnetic sensor (probe) from outside the digestive organ; [0030], probe 1 with a built-in magnetic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov and Chesbrough to be configured to attach to an inside of a digestive system tissue structure while using an endoscope and a probe to approach and perform localization processing from outside the digestive system as taught by Takashi because it enables the marking of tissues and particularly lesions within the gastrointestinal organs prior to a gastrointestinal resection surgery. This provides a minimally invasive way of marking structures and increasing surgical accuracy ([0013]). This further probe localization feature from outside the digestive system eliminates the need for re-insertion of an endoscope, fluoroscopy, or dye injection as well as shortens operation time for the patient ([0032]). 
Regarding claim 5, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 1. Primary reference Rulkov further teaches:
wherein the first and second electronic markers include a magnetic material, a metallic material, or an RFID tag ([0038]-[0044], the wires include materials such as stainless steel or Nitinol which are considered to be metallic materials).
Regarding claim 7, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 1. Primary reference Rulkov further teaches:
further comprising: 
an output unit configured to output information acquired by the measurement unit ([0060]-[0068] for electronic localization using the probe to the marker devices and well 
Regarding claim 12, primary reference Rulkov teaches:
A detection method using a detection device (abstract) comprising: 
(a) attaching a clip including a body portion ([0037], passive marker or tag 40 is considered to be the claimed clip that functions as a locating and implantable marker within tissue. This includes a “body portion” which is considered to be the structural components of the marker as depicted in figures 1B and 1A, which includes the pair of antennas 44 and the package 42; [0038]-[0044], the pair of antennas 44 shown in figures 1A through 1C are considered to be portions of the body portion)
A first electronic marker and a second electronic marker ([0039], “Optionally, the wires 44 may carry one or more beads or other elements (not shown), e.g., similar to embodiments described in the applications incorporated by reference herein. For example, the wires 44 may provide core wires that carry a plurality of beads or segments (not shown) including multiple surfaces, angles, and/or edges to enhance detection of the marker 40. In an exemplary embodiment, the beads may include a plurality of individual annular bodies, e.g., each defining a portion of a generally cylindrical or spherical shape. The beads may be formed from desired materials, e.g., metals, such as stainless steel, Nitinol, titanium, and the like, plastic materials, or composite materials, as described in the applications incorporated by reference herein. During assembly, a plurality of beads may be placed over and secured to the wires 44, e.g., before or after attaching the wires 44 to the electronics package 42, e.g., as described in the applications incorporated by reference herein.” The beads utilized to 
wherein a first electronic marker is located at the first distal end and a second electronic marker is located at the second distal end ([0039], “Optionally, the wires 44 may carry one or more beads or other elements (not shown), e.g., similar to embodiments described in the applications incorporated by reference herein. For example, the wires 44 may provide core wires that carry a plurality of beads or segments (not shown) including multiple surfaces, angles, and/or edges to enhance detection of the marker 40. In an exemplary embodiment, the beads may include a plurality of individual annular bodies, e.g., each defining a portion of a generally cylindrical or spherical shape. The beads may be formed from desired materials, e.g., metals, such as stainless steel, Nitinol, titanium, and the like, plastic materials, or composite materials, as described in the applications incorporated by reference herein. During assembly, a plurality of beads may be placed over and secured to the wires 44, e.g., before or after attaching the wires 44 to the electronics package 42, e.g., as described in the applications incorporated by reference herein.” The beads utilized to enhance detection of the marker configuration are considered to be at both distal ends of the wires, and the beads are considered to be the electronic markers as claimed; 
(b) allowing a probe including a measurement unit capable of recognizing the first and second electronic markers to approach the affected part to identify a location of the affected part by recognizing the first and second electronic markers ([0060]-[0068] for electronic localization using the probe to the marker devices and well as figures 6-9; probe 1020; [0079]-[0084]; Examiner notes that the current wording of the limitation of “allowing a probe…to approach” in this portion of the claim does not require a step of approaching with a probe to be taught by the prior art references. The current wording of the limitation only requires that the method would not prevent a probe from approaching the affected part. For purposes of compact prosecution, the above citations teach to the limitation if the claim was reworded to require a step of approaching with a probe. Examiner suggests a possible amendment of “approaching the affected part with a probe including a measurement unit capable of recognizing the first and second electronic markers and identifying a location of the affected part by using the probe to recognize the first and second electronic markers” to require the approaching step to the affected part using the probe).  
Primary reference Rulkov fails to teach:
wherein the body portion is formed of a flexible material and has a Y shape that has a first distal end and a second distal end and
the first and second electronic markers in contact with the affected part

wherein the body portion is formed of a flexible material and has a Y shape that has a first distal end and a second distal end and (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94) 
the first and second marker ends in contact with the affected part (figure 9 shows a Y-shaped marker device with a first distal end and second distal end; col 5, lines 39-56, discusses the marker distal ends “fingers 94” forming points of contact with the tissue mass to help anchor the marker within the target region of the tissue mass and prevent migration through the mass. With the marker ends forming the electronic markers in the combined Rulkov and Chesbrough invention, these ends would be in contact with the affected part following placement in the determined target location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov to be configured in a Y-shape with the distal ends configured to be in contact with the target anatomical feature as taught by Chesbrough because the tips of the fingers and the free end of the arm effectively form points of contact with the surrounding tissue mass that helps to anchor the marker 90 in its release condition to prevent migration through the tissue mass (col 5, lines 50-56). 

and mounted on an endoscopic tool to an affected part of a digestive system from an inside of the digestive system, and retrieving the endoscopic tool, 
allowing the probe to approach the affected part from an outside of the digestive system
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
and mounted on an endoscopic tool to an affected part of a digestive system from an inside of the digestive system, and retrieving the endoscopic tool, ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], endoscope; [0016], digestive organ; [0023], [0024], endoscope 11; [0025], clip is utilized for attachment to the lesion site (affected part); [0028], the magnetic marker is attached using the endoscope and the clip portion; [0029]; [0034]; [0035]), and 
allowing the probe to approach the affected part from an outside of the digestive system ([0014], “magnet attachment site is identified by detecting the leakage magnetic field of the magnet attached near the lesion in the digestive organ from outside the digestive organ with a magnetic sensor”; [0017], magnetic sensor detects the magnetic field from the marker at the lesion site; [0018]-[0021], magnetic sensor from outside the digestive organs; [0023], identifying the magnetic attachment site with a magnetic sensor (probe) from outside the digestive organ; [0030], probe 1 with a built-in magnetic sensor; [0031]-[0032], leakage magnetic field is determined from outside the large intestine using a magnetic sensor; [0037]-[0039])

Regarding claim 14, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 12. Primary reference Rulkov further teaches:
further comprising: (c) outputting information acquired by the measurement unit, by an output unit ([0060]-[0068] for electronic localization using the probe to the marker devices and well as figures 6-9; probe 1020; [0079]-[0084]; display unit 1040 is considered to be the output unit configured to output information acquired by the measurement unit probe).
Regarding claim 17, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 12. Primary reference Rulkov further fails to teach:
further comprising amounting the clip to the endoscopic tool via the body portion

further comprising amounting (interpreted as “mounting”, see Claim Objections section above) the clip to the endoscopic tool via the body portion ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], the magnetic marker body is attached to the tip of an operation tube with the endoscope. This is considered to be an mounting the clip to the endoscopic tool; [0023], [0024], endoscope 11 as shown in figure 2 shows the clip 3 mounted to the endoscopic tool with the body structure of the clip; [0025], clip is utilized for attachment to the lesion site (affected part); [0028], the magnetic marker is attached using the endoscope and the clip portion which is attached as shown in figures 2 and 3; [0029]; [0034]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov, Chesbrough, and Takashi to be configured to attach the body portion of the marker to an endoscope as taught by Takashi because it enables the marking of tissues and particularly lesions within the gastrointestinal organs prior to a gastrointestinal resection surgery with a reduced diameter of the endoscopic sized with the magnet marker ([0013]). 
Regarding claim 18, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 17. Primary reference Rulkov further fails to teach:

However, the analogous art of Chesbrough of a lesion marking apparatus for placing a marker device at the location of a biopsy (abstract) teaches:
wherein the body portion includes a base portion, a first finger having the first distal end and a second figure (interpreted as “finger”, see Claim Objections section above) having the second distal end, the first and second fingers extending from the base portion (figure 9 shows a Y-shaped marker device with a first distal end and second distal end which form the first and second fingers. The remaining central portion of the y-shaped marker forms the base portion of the body portion; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov, Chesbrough, and Takashi to be configured in a Y-shape with fingers and a base portion as taught by Chesbrough because the tips of the fingers and the free end of the arm effectively form points of contact with the surrounding tissue mass that helps to anchor the marker 90 in its release condition to prevent migration through the tissue mass (col 5, lines 50-56). 
Primary reference Rulkov further fails to teach:

However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
wherein amounting (interpreted as “mounting”, see Claim Objections section above) the clip to the endoscopic tool comprises attaching the base portion to the endoscopic tool ([0010], endoscope into a digestive organ; [0012], digestive organ lesion site; [0013], the magnetic marker body is attached to the tip of an operation tube with the endoscope. This is considered to be an mounting the clip to the endoscopic tool; [0023], [0024], endoscope 11 as shown in figure 2 shows the clip 3 mounted to the endoscopic tool with the base portion. The prongs extended from the clip 3 teach to the y-shaped fingers of the Chesbrough reference, with the clip attached via a central section to the endoscope for easy accessibility to placing the arm portions in the target tissue; [0025], clip is utilized for attachment to the lesion site (affected part); [0028], the magnetic marker is attached using the endoscope and the clip portion which is attached as shown in figures 2 and 3; [0029]; [0034]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker method of Rulkov, Chesbrough, and Takashi to be configured to attach the body portion of the marker to an endoscope via a central base portion as taught by Takashi because attaching the clip via a central section to the endoscope provides better accessibility to positioning and placing the arm portions into the target 
Regarding claim 19, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 1. Primary reference Rulkov further fails to teach:
wherein the body portion includes a base portion, a first finger having the first distal end and a second figure having the second distal end, the first and second fingers extending from the base portion
However, the analogous art of Chesbrough of a lesion marking apparatus for placing a marker device at the location of a biopsy (abstract) teaches:
wherein the body portion includes a base portion, a first finger having the first distal end and a second figure (interpreted as “finger”, see Claim Objections section above) having the second distal end, the first and second fingers extending from the base portion (figure 9 shows a Y-shaped marker device with a first distal end and second distal end which form the first and second fingers. The remaining central portion of the y-shaped marker forms the base portion of the body portion; col 5, lines 39-56, discusses the marker made from a suitable resilient metal that allows compression within the recess of a cannula and “spring outwardly” movement when positioned in the tissue mass. This is considered to be the body portion formed of a flexible material with the y-shape and first and second distal ends formed by the fingers 94). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov, Chesbrough, and Takashi to be configured in a Y-shape . 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkov, in view of Chesbrough, in further view of Takashi as applied to claims 5 or 12 above, and further in view of El-Gamal et al. (U.S. Pub. No. 20160139173) hereinafter El-Gamel.   
Regarding claim 6, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 5. Primary reference Rulkov further fails to teach:
wherein if the first and second electronic markers includes the magnetic material  
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
wherein if the first and second electronic markers includes the magnetic material  ([0023], permanent magnet is considered to be a magnetic material; [0025]; [0028]-[0032] further describe the use of the permanent magnet as an electronic marker; Examiner notes that the current wording of the limitation of “if the first and second electronic markers includes the magnetic material” does not require the measurement unit to include a metallic material. If the markers do not include magnetic material, then the limitation of the measurement unit including a metallic material is not required. As the limitation is an optional limitation, the citations utilized to teach to the metallic material are provided for purposes of compact prosecution. Using claim language 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov, Chesbrough, and Takashi to be configured to utilize magnetic markers as taught by Takashi because it enables accurate localization without the need for an internal power source and thus makes the magnetic marker as small as possible ([0015]). 
Primary reference Rulkov further fails to teach:
the measurement unit includes a metallic material
However, the analogous art of El-Gamel of an MEMS sensor that includes a magnetometer for determining magnetic field strength (abstract) teaches:
the measurement unit  includes a metallic material ([0056]-[0060], there is a metallic layer in the MEMS magnetometer unit which is considered to be the magnetic sensor used in the measurement unit; figures 1A-1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Rulkov, Chesbrough, and Takashi to incorporate the metallic material in the magnetometer measurement unit as taught by El-Gamel because using a metallic layer can help reduce noise and improve signal quality ([0056]). 

wherein the first and second electronic markers include a magnetic material
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
wherein the first and second electronic markers include a magnetic material ([0023], permanent magnet is considered to be a magnetic material; [0025]; [0028]-[0032] further describe the use of the permanent magnet as an electronic marker), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first and second marker of Rulkov, Chesbrough, and Takashi to be configured to utilize magnetic markers as taught by Takashi because it enables accurate localization without the need for an internal power source and thus makes the magnetic as small as possible ([0015]).  
Primary reference Rulkov further fails to teach:
in (b), the measurement unit includes a metallic material, and 
wherein the location of the affected part is detected through an interaction between the magnetic material  and the metallic material 
However, the analogous art of El-Gamel of an MEMS sensor that includes a magnetometer for determining magnetic field strength (abstract) teaches:
in (b), the measurement unit includes a metallic material, and 

wherein the location of the affected part is detected through an interaction between the magnetic material  and the metallic material ([0056]-[0060], the metallic layer provides free motion and electrical interconnectivity to the sensor which enables detection of magnetic fields. This teaches to an interaction with the magnetic material of primary reference Takashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Rulkov, Chesbrough, and Takashi to incorporate the metallic material in the magnetometer measurement unit as taught by El-Gamel because using a metallic layer can help reduce noise and improve signal quality ([0056]-[0060]). 
Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rulkov, in view of Chesbrough, in further view of Takashi as applied to claims 7 or 14 above, and further in view of De Vries et al. (U.S. Pub. No. 20160166328) hereinafter De Vries.  
Regarding claim 8, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 7. Primary reference Rulkov further fails to teach:
wherein if the first and second electronic markers include the metallic material, the measurement unit includes a metal detection unit 

wherein if the first and second electronic markers include the metallic material, ([0048], reference markers are considered to be an electronic marker; [0049], the reference markers may be “metallic ring or coil”; [0077], metallic reference marker; Examiner notes that the current wording of the limitation of “if the first and second electronic markers include the metallic material” does not require the measurement unit to include a metal detection unit. If the markers do not include metallic material, then the limitation of the measurement unit including a metal detection unit is not required. As the limitation is an optional limitation, the citations utilized to teach to the metal detection unit are provided for purposes of compact prosecution. Using claim language such as “wherein the first and second electronic markers include the metallic material” would overcome the current issues with the claim and would require the metal detection unit in the measurement unit), 
the measurement unit includes a metal detection unit ([0071]-[0072]; [0073], the position verification system may use verification elements to determine position based on “metallic and/or polished surface”; [0076], electromagnetic position determination systems; [0077], induction coils may determine a metallic reference marker position and this is considered to be metal detection;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Rulkov, Chesbrough, and Takashi to incorporate the use of a metallic material as an electronic marker and a metal detection feature as taught by De Vries 
Regarding claim 9, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 7. Primary reference Rulkov further fails to teach:
wherein if the first and second electronic markers include the RFID tag 
the measurement unit includes an RFID reader 
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the first and second electronic markers include the RFID tag ([0049], the reference markers may be RFID elements; [0057]; [0080]; Examiner notes that the current wording of the limitation of “if the first and second electronic markers include the RFID tag” does not require the measurement unit to include a RFID reader. If the markers do not include RFID tag, then the limitation of the measurement unit including a RFID reader is not required. As the limitation is an optional limitation, the citations utilized to teach to the RFID reader are provided for purposes of compact prosecution. Using claim language such as “wherein the first and second electronic markers include the RFID tag” would overcome the current issues with the claim and would require the RFID reader in the measurement unit), 
the measurement unit includes an RFID reader ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking 
Regarding claim 10, he combined references of Rulkov, Chesbrough, Takashi, and De Vries teach all of the limitations of claim 8. Primary reference Rulkov further fails to teach: 
wherein the output unit includes a speaker or a display unit
wherein the speaker or the display unit is operated when a value detected by the magnet detection unit is a set value or more
However, the analogous art of Takashi of a position detection system for marking a lesion using a magnetic marker (abstract) teaches:
wherein the output unit includes a speaker or a display unit ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], describes the visual display of measurement information), and 
wherein the speaker or the display unit is operated when a value detected by the magnet detection unit is a set value or more ([0017] describes an output unit that utilizes visual position of a sensor along with numerical values, light, and a buzzer or blinking lamp when the sensor of the measurement unit acquires data; [0030], “when the size is exceeded, warnings such as a buzzer and blinking lamp are displayed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic marker clip with a first 
Regarding claim 11, the combined references of Rulkov, Chesbrough, Takashi, and De Vries teach all of the limitations of claim 9. Primary reference Rulkov further teaches:
wherein the output unit includes a display unit ([0060]-[0068] for electronic localization using the probe to the marker devices and well as figures 6-9; probe 1020; [0079]-[0084]; display unit 1040 is considered to be the output unit configured to output information acquired by the measurement unit probe), and 
Primary reference Rulkov further fails to teach:
wherein if the RFID reader recognizes the RFID tag, the display unit is operated
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein if the RFID reader recognizes the RFID tag, the display unit is operated  ([0049], the reference markers may be RFID elements; [0057], RFID devices; [0080]; [0061] teaches to a use of a display as in primary reference Rulkov).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Rulkov, Chesbrough, Takashi and De Vries to incorporate the use of an operation of a display unit when recognizing the RFID tag as taught by De Vries because the display unit or graphic user interface can display information about the 
Regarding claim 15, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 14. Primary reference Rulkov further fails to teach:
wherein in 
(a), the first and second electronic markers includes a metallic material, and in 
(b), the measurement unit  includes a metal detection unit, and wherein the location of the affected part is detected through a metal detection function of the metal detection unit 
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein in 
(a), the first and second electronic markers includes a metallic material, and in  ([0048], reference markers are considered to be an electronic marker; [0049], the reference markers may be “metallic ring or coil”; [0077], metallic reference marker), and in 
(b), the measurement unit  includes a metal detection unit, and wherein the location of the affected part is detected through a metal detection function of the metal detection unit 
 ([0071]-[0072]; [0073], the position verification system may use verification elements to determine position based on “metallic and/or polished surface”; [0076], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Rulkov, Chesbrough, and Takashi to incorporate the use of a metallic material as an electronic marker and a metal detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment ([0048]). 
Regarding claim 16, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 14. Primary reference Takashi further fails to teach:
wherein in 
(a), the first and second electronic markers include an RFID tag, and in 
(b), the measurement unit includes an RFID reader, and wherein the location of the affected part is detected through recognition of the RFID tag by the RFID reader 
However, the analogous art of De Vries of a position determination system for use within a patient (abstract) teaches:
wherein in 
(a), the first and second electronic markers include an RFID tag, and in   (110c) ([0049], the reference markers may be RFID elements; [0057]; [0080]), and in 
(b), the measurement unit includes an RFID reader, and wherein the location of the affected part is detected through recognition of the RFID tag by the RFID reader   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Rulkov, Chesbrough, and Takashi to incorporate the use of a RFID as an electronic marker and a RFID detection feature as taught by De Vries because different references markers may be required depending on the surgical environment and possible interference with other imaging equipment ([0048]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rulkov, in view of Chesbrough, in further view of Takashi as applied to claim 1 above, and further in view of Kaji et al. (U.S. Pub. No. 20050182318) hereinafter Kaji. 
Regarding claim 20, the combined references of Rulkov, Chesbrough, and Takashi teach all of the limitations of claim 1. Primary reference Rulkov further fails to teach:
wherein the body portion does not contact the affected part after the clip being attached to the affected part.
However, the analogous art of Kaji of a lesion identification system for precise targeting of lesions using an electronic marker system (abstract) teaches:
wherein the body portion does not contact the affected part after the clip being attached to the affected part ([0082], the arms 44 form the dual arm attachment mechanism that teaches to the y-shaped attachment fingers/arms of the Chesbrough reference. As depicted in figures 9A and 9D, and further detailed in [0106]-[0110], the 

    PNG
    media_image1.png
    211
    208
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip magnetic marker tracking system of Rulkov, Chesbrough, and Takashi to incorporate the body portion not contacting the target region after being attached as taught by Kaji because attachment using a precise clamping method enables the physician to excise lesion tissue accurately and precisely while the marker is attached to the region in a complete lump. This enables a collective incision of the lesion with the marker clips, which reduces harm to the organism if either the clip is attached to healthy tissue near the lesion, or if the main body structure otherwise hinders the view or accessibility to the precise lesion region ([0104]). 

Response to Arguments
12/17/2021 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 7 of the remarks and directed to independent claim 1, the applicant argues that the previous rejection utilized the Chesbrough reference to teach to the y-shaped marker and therefore the primary reference of Rulkov could not be utilized to teach to the current amended claims. In light of the applicant’s new claim amendments, the rejections of independent claims 1 and 12 have been restructured to rely on the previous prior art references of record of Rulkov, Chesbrough, and Takashi. Primary reference Rulkov teaches to the clip with a main body portion, electronic markers, and a probe capable of positioning both the first and second electronic markers (see citations for independent claim 1 above). The Chesbrough reference was incorporated into the Rulkov invention to include a flexible y-shaped marker structure that provides for easier introduction to a body region and enhanced attachment to a target site (see citations for independent claim 1 above). The applicant further argues that the Chesbrough reference fails to remedy the deficiencies of Rulkov because Chesbrough teaches to a radiopaque marker having a y-shape and the electronic marker of the claimed invention is not y-shaped. The Chesbrough reference was not utilized to teach to the radiopaque feature, but rather to the shape of the attachment feature for the marker that enables precise and secure attachment to tissue structures within the body. Although the Chesbrough reference further includes a radiopaque feature that would enable additional imaging, the Rulkov reference teachings to electronic markers such as beads or segments attached to distal end segments has been utilized to teaching to the markers being located at two distal ends 
The applicant further argues on pages 7-8 of the remarks that the Takashi reference fails to teach to the electronic marker features of the claimed invention. The Takashi reference has not been utilized to teach to these claimed features, and therefore the applicant’s arguments are not persuasive. 
For these reasons, the applicant’s arguments have been considered but are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793          

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791